DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 13SEPT2022 has been entered. No new matter has been entered. Applicant's amendments have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 14MAR2022.
Applicant's arguments filed 13SEPT2022 have been fully considered.
Regarding the rejection, the rejection is the combination of references. LITTLE ‘245 teaches a water/oil separator having a floating valve for removal of a water phase and an oil outlet above a water outlet. LITTLE ‘218 teaches a water/oil separator having a floating valve, where fluid is sucked into a vertical exit pipe and is removed with gravity. SOWERBY teaches a floating valve bounded in a column. It is obvious to one having ordinary skill in the art to provide for a floating valve bounded in a column having a bottom drain hole. The reason for modification is that the water phase may be removed aided by gravity in a simple manner without moving parts.. The valve itself is very simple and self-contained and does not need an external float or pivot mechanisms. One having ordinary skill in the art would be able to combine these features known in the art with a reasonable expectation of success.
Regarding the rejection, again, the rejection is the combination of references (see above). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Both LITTLE references use a ball attached to a float to remove the water phase. The modified ball would be bounded in a cage/column as shown in SOWERBY without relying on moving parts and floatable in water to open the valve and sinking in oil to close the valve (same mode of operation in LITTLE ‘245), to drain the water phase by gravity as shown in LITTLE ‘218 and would not have a sticking problem as the ball simply sits in the valve seat.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding claim 2, SAGER teaches an inlet #22 having a down-facing hole out of #32, where fluid exits the T-connector #26 and an up-facing hole #40, where fluid exits the hemispherical dome #38. Perhaps the Applicant can provide further structure in the claim to differentiate from the prior art.
Regarding claim 3, concerning LITTLE ‘245, the ball is attached to the float and therefore also buoyant.
Regarding claim 4, SOWERBY teaches a floating ball that floats at the oil/water interface. LITTLE ‘245 teaches a float that floats in water (density should be less than about 1) and sinks in oil (density should be more than the density of oil, which is typically less than water). It is apparent that the buoyant sealing member would have a specific gravity in the claimed range of 0.65-1.2. The Applicant offers no evidence to the contrary.
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). MPEP 2112.V.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1,3-5 are rejected under 35 U.S.C. 103 as being unpatentable over LITTLE (US 1626245) in view of LITTLE (US 1635218) and SOWERBY (US 20120312739).
Regarding claim 1, LITTLE ‘245 teaches a separator (title, Fig.) including:
a chamber (Fig. 1 #11) bounded by walls capable of containing a mixed fluid;
a valve (Fig. 1 #15,19) disposed in the chamber comprising:
a buoyant sealing member (Fig. 1 #19) bounded and vertically moveable (P1/right C/L60-66), the buoyant sealing member having a buoyancy to float in a first fluid and sink in a second fluid (P1/Left C/L8-10); and
a drain hole (Fig. 1 #15) for the water phase, the buoyant sealing member capable of sealing the drain hole when resting on the drain hole (P1/right C/L60-66);
a mixed fluid inlet (Fig. 1 #6); and
an overflow weir (Fig. 1 #16) for the oil phase having a top opening above a top of the valve (P1/left C/L43-46).
LITTLE ‘245 does not teach the buoyant sealing member is bounded in a column and the drain hole is at the bottom of the vertical column.
LITTLE ‘218 teaches an oil separator (title, Figs.) comprising:
a chamber (Fig. 1 #5) bounded by walls;
an oil-stop valve (Fig. 1 #15,17), disposed in the chamber, comprising:
a buoyant sealing member (Fig. 1 #15) bounded and vertically moveable (P1/right C/L96-109); and
a drain hole (Fig. 1 #17) at a bottom for a simple and easy alternative for draining the water phase by gravity.
SOWERBY teaches a separator for low discharge applications (title, Figs.) comprising:
a chamber (e.g. Fig. 4c #14) bounded by walls;
a valve (Fig. 4c #34), disposed in the chamber, comprising:
a buoyant sealing member (e.g. Fig. 2 #70, which is a simple floating ball valve) bounded and vertically moveable in a column (Fig. 2 #72), the buoyant sealing member having a buoyancy to float in a first fluid and sink in a second fluid (par. [0035]); and
a drain hole (Fig. 2 #82), the buoyant sealing member capable of sealing the drain hole when resting on the drain hole.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the valve of LITTLE ‘245 with a buoyant sealing member bounded by a column and having a drain hole on the bottom as taught by LITTLE ‘218 and SOWERBY in order to provide an improved valve for the water phase with a simple, reliable, and compact construction without moving parts. The references are combinable, because they are in the same technological environment of oil/water separations. See MPEP 2141 III (A) and (G).
Regarding claim 3, LITTLE ‘245 teaches the buoyant sealing member is a ball (Fig. 1 #19).
Regarding claim 4, SOWERBY teaches the buoyant sealing member is designed to float at the oil/water interface (par. [0034]) and thus inherently has a specific gravity of e.g. between 0.94-1 (par. [0048]), which anticipates the claimed range of 0.65 to 1.2.
Regarding claim 5, SOWERBY teaches the column is a vertical column (Fig. 2).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over LITTLE (US 1626245) in view of LITTLE (US 1635218), SOWERBY (US 20120312739), and SAGER (US 5505860).
Regarding claim 2, LITTLE ‘245 does not teach the inlet includes both an up-facing exit hole and a down-facing exit hole. However, SAGER teaches a grease and oil trap (title, Figs.) including an inlet (Fig. 3 #22) includes both an up-facing exit hole and a down-facing exit hole (see annotated Fig. 3), which decelerates and deflects the influent such that particulates are not agitated or stirred up thereby improving separations (C4/L34-39,43-45).
Annotated Fig. 3

    PNG
    media_image1.png
    488
    860
    media_image1.png
    Greyscale

Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the inlet of LITTLE ‘245 with up-facing and down facing exit holes as taught by SAGER in order to decelerate and deflect the influent such that particulates are not agitated or stirred up thereby improving separations. The references are combinable, because they are in the same technological environment of oil/water separations. See MPEP 2141 III (A) and (G).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LITTLE (US 1626245) in view of LITTLE (US 1635218), SOWERBY (US 20120312739), and ALLOUCHE (US 20080105616).
Regarding claim 6, LITTLE ‘245 does not teach the overflow weir is a variable height weir. However, ALLOUCHE teaches a gravity separator for a multi-phase effluent (title, Figs.), wherein a compact oil collector (Fig. 2 #1; par. [0047,0054]) is maintained just below the gas/liquid interface and collects a thin layer (par. [0050]). 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the oil-phase weir of LITTLE ‘245 with a movable weir as taught by ALLOUCHE in order to provide a compact weir that efficiently collects the oil as a thin layer, which improves separations. The references are combinable, because they are in the same technological environment of oil/water separations. See MPEP 2141 III (A) and (G).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over LITTLE (US 1626245) in view of LITTLE (US 1635218), SOWERBY (US 20120312739), and MADDOCK (US 20030127376).
Regarding claims 6-7, LITTLE ‘245 does not teach the overflow weir is a variable height weir. However, MADDOCK teaches fluid control systems (title, Figs.), including a variable height weir (“tulip valve”; Fig. 1A; par. [0040,0345]) capable of being vertically movable and set to a position between a minimum height and a maximum height (via telescopic pipe; Fig. 1A #4) and comprises an upward-facing sloping surface (Fig. 1 #5). MADDOCK teaches the weir is reliable and accurately controls the fluid level (par. [0348]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the oil-phase weir of LITTLE ‘245 with a movable weir as taught by MADDOCK in order to provide a reliable weir that accurately controls the oil removal, which improves separations. The references are combinable, because they are in the same technological environment of oil/water separations. See MPEP 2141 III (A) and (G).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LITTLE (US 1626245) in view of LITTLE (US 1635218), SOWERBY (US 20120312739), and HIRSHSTEIN (US 2284737).
Regarding claim 8, LITTLE ‘245 does not teach a bottom of the chamber is slanted down toward a clean out drain. However, HIRSHSTEIN teaches an apparatus for separating liquids of different specific gravities (title, Figs.), wherein the chamber (Fig. 1 #10) has a bottom (Fig. 1 #34) of the chamber that is slanted down toward a clean out drain (Fig. 1 #29) in order to sweep out settled solids and prevent clogging of the apparatus (P1/right C/L43-46; P2/right C/L64-66). 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the bottom of LITTLE ‘245 with a sloping bottom as taught by HIRSHSTEIN in order to clean settled solids and prevent clogging. The references are combinable, because they are in the same technological environment of oil/water separations. See MPEP 2141 III (A) and (G).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LITTLE (US 1626245) in view of LITTLE (US 1635218), SOWERBY (US 20120312739), and WHITNEY (US 1459486).
Regarding claim 9, LITTLE ‘245 does not teach an inlet valve. However, WHITNEY teaches automatic float valve for the separation of two immiscible liquids (title, Figs.) such as oil and water (P2/Left C/L35), including a tank (Fig. 1 #1) and an inlet valve (Fig. 1 #2). One having ordinary skill in the art would recognize that a valved inlet may control an inlet flow rate, which affects the liquid level in the tank.
Regarding the fluid volume, the limitation is a method of operation and does not further limit the structure of the device. 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the inlet of LITTLE ‘245 to include a valve as taught by WHITNEY in order to control the influent flow rate as is known in the art. The references are combinable, because they are in the same technological environment of oil/water separations. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777